Exhibit As amended and effective as of May 15, 2008 THERMO FISHER SCIENTIFIC INC. (Formerly known as Thermo Electron Corporation) BY-LAWS TABLE OF CONTENTS Title Page ARTICLE I- STOCKHOLDERS Section 1. Annual Meeting 1 Section 2. Special Meetings 1 Section 3. Notice of Meetings 1 Section 4. Quorum; Adjournments 1 Section 5. Voting; Proxies 2 Section 6. Inspectors of Elections 2 Section 7. Presiding Officer and Secretary 2 Section 8. List of Stockholders 3 Section 9. Advance Notice of Stockholder Nominations and Proposals 3 Section 10. Action Without Meeting 5 ARTICLE II - DIRECTORS Section 1. General Powers 6 Section 2. Number and Qualification 6 Section 3. Classes of Directors 6 Section 4. Terms of Office 6 Section 5. Vacancies 6 Section 6. Resignations 7 Section 7. Meetings 7 Section 8. Notice of Meetings 7 Section 9. Quorum 7 Section 10. Action at Meeting 7 Section 11. Action by Consent 7 Section 12. Meetings by Telephone Conference Call 8 Section 13. Compensation of Directors 8 Section 14. Committees 8 ARTICLE III - OFFICERS Section 1. General Provisions; Qualification 8 Section 2. Election 9 Section 3. Tenure 9 Section 4. Resignation and Removal 9 Section 5. Vacancies 9 Section 6. The Chief Executive Officer 9 Section 7. The President 9 Section 8. Vice Presidents 9 Section 9. Chief Financial Officer 9 Section 10. General Counsel 10 Section 11. The Treasurer 10 Section 12. The Secretary 10 Section 13. Assistant Treasurers 10 Section 14. Assistant Secretaries 10 Section 15. Other Officers 10 Section 16. Delegation of Duties 10 Section 17. Salaries 11 Title Page ARTICLE IV - CAPITAL STOCK Section 1. Shares of Stock 11 Section 2. Transfer of Shares of Stock 11 Section 3. Lost, Stolen or Destroyed Certificates 11 Section 4. Record Date 11 Section 5. Regulations 12 ARTICLE V - GENERAL PROVISIONS Section 1. Fiscal Year 12 Section 2. Corporate Seal 12 Section 3. Waiver of Notice 13 Section 4. Voting of Securities 13 Section 5. Evidence of Authority 13 Section 6. Certificate of Incorporation 13 Section 7. Transations with Interested Parties 13 Section 8. Severability 14 Section 9. Limitation on Stock Option Repricing 14 ARTICLE VI - AMENDMENTS Section 1. By the Board of Directors 14 Section 2. By the Stockholders 14 Section 3. Certain Provisions 14 THERMO FISHER SCIENTIFIC INC. (Formerly known as Thermo Electron Corporation) BY-LAWS ARTICLE I - STOCKHOLDERS Section 1. Annual Meeting.The annual meeting of the stockholders, for the election of directors to succeed those whose terms expire and for the transaction of such other business as may properly come before the meeting, shall be held at such place, on such date, and at such time as the Board of Directors may each year fix. Section 2. Special Meetings. Special meetings of stockholders may be called only by the Board of Directors, the Chairman of the Board of Directors, or the Chief Executive Officer.Special meetings may be held at such place, on such date, and at such time as the person(s) calling the meeting may specify.Business transacted at any special meeting of stockholders shall be limited to matters relating to the purpose or purposes stated in the notice of meeting.The Board of Directors may postpone or reschedule any previously scheduled special meeting. Section 3. Notice of Meetings.Written notice of the place, date, and time of all meetings of the stockholders shall be given, not less than ten (10) nor more than sixty (60) days before the date on which the meeting is to be held, to each stockholder entitled to vote at such meeting, except as otherwise required by the Delaware General Corporation Law (meaning, here and hereinafter, the General Corporation Law of the State of Delaware, as amended and in effect from time to time, the “Delaware General Corporation Law”). Section 4. Quorum; Adjournments.At any meeting of the stockholders, the holders of a majority of all of the shares of the stock entitled to vote at the meeting, present in person or by proxy, shall constitute a quorum for all purposes, unless or except to the extent that the presence of a larger number may be required by the Certificate of Incorporation or the Delaware General Corporation Law.Where a separate vote by a class or classes or series is required, a majority of the shares of such class or classes or series present in person or represented by proxy shall constitute a quorum entitled to take action with respect to that vote on that matter. If a quorum shall fail to attend any meeting, the presiding officer may adjourn the meeting to another place, date, or time. When a meeting is adjourned to another place, date or time, written notice need not be given of the adjourned meeting if the place, date and time thereof are announced at the meeting at which the adjournment is taken; provided, however, that if the date of any adjourned meeting is more than thirty (30) days after the date for which the meeting was originally noticed, or if a new record date is fixed for the adjourned meeting, written notice of the place, date, and time of the adjourned meeting shall be given in conformity herewith.At any adjourned meeting, any business may be transacted that could have been transacted at the original meeting. Section 5. Voting; Proxies. Each stockholder shall have one vote for each share of stock entitled to vote held of record by such stockholder unless otherwise provided by the Delaware General Corporation Law or the Certificate of Incorporation.Each stockholder of record entitled to vote at a meeting of stockholders, or to express consent or dissent to corporate action in writing without a meeting, may vote or express such consent or dissent in person or may authorize another person or persons to vote or act for the stockholder by proxy authorized by an instrument in writing or by a transmission permitted by law, delivered in accordance with the procedure established for the meeting.No such proxy shall be voted or acted upon after three years from the date of its execution, unless the proxy expressly provides for a longer period. When a quorum is present at any meeting, the affirmative vote of holders of a majority of the stock present or represented and entitled to vote and voting affirmatively or negatively on a matter (or if there are two or more classes or series of stock entitled to vote as separate classes, then in the case of each such class or series, the holders of a majority of the stock of that class present or represented and voting affirmatively or negatively on a matter) shall constitute stockholder action on any matter to be voted upon by the stockholders at such meeting, except when a different vote is required by the Delaware General Corporation Law, the Certificate of Incorporation or these By-laws.Except as may be otherwise required by the Certificate of Incorporation, a nominee for director shall be elected to the Board of Directors if the votes cast for such nominee's election exceed the votes cast against such nominee's election, provided that if, on the tenth business day before the Corporation first mails its notice of meeting for such meeting to the stockholders, the number of nominees exceeds the number of directors to be elected, the directors shall be elected by the vote of a plurality of the shares represented in person or by proxy at any such meeting and entitled to vote on the election of directors.If directors are to be elected by a plurality of the votes cast, stockholders shall not be permitted to vote against a nominee. Section 6. Inspectors of Elections.The Corporation may, and to the extent required by the Delaware General Corporation Law, shall, in advance of any meeting of the stockholders, appoint one or more inspectors to act at the meeting and make a written report thereof and perform the other duties of inspectors at meetings of stockholders as set forth in the Delaware General Corporation Law.The Corporation may designate one or more persons as alternate inspectors to replace any inspector who fails to act.If no inspector or alternate is able to act at a meeting of stockholders, the person presiding at the meeting may, and to the extent required by the Certificate of Incorporation or the Delaware General Corporation Law, shall, appoint one or more persons to act at the meeting.Each inspector, before entering the discharge of the inspector’s duties, shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector’s ability. Section 7. Presiding Officer and Secretary. The Chairman of the Board, or in the Chairman’s absence, the Chief Executive Officer, or in the Chief Executive Officer’s absence, the President, or in the President’s absence, the Chief Financial Officer, in such order, shall call meetings of the stockholders to order, and shall act as presiding officer of such meeting.The presiding officer shall determine the order of business and the procedure at meetings, including such regulation of the manner of voting and the conduct of discussion as seem to the presiding officer in order. The presiding officer shall have the power to adjourn meetings to another place, date, and time.The date and time of the opening and closing of the polls for each matter upon which the stockholders will vote at a meeting shall be announced at the meeting.The Secretary of the Corporation, or in the Secretary’s absence, any Assistant Secretary, shall act as the secretary at all meetings of the stockholders, but in the absence of the Secretary and any Assistant Secretary, the presiding officer may appoint any person to act as secretary of the meeting. 2 Section 8. List of Stockholders. The Secretary shall prepare, at least 10 days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder.Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least 10 days prior to the meeting.The list shall also be produced and kept at the time and place of the meeting during the whole time of the meeting, and may be inspected by any stockholder who is present. Section 9.
